Loring, J.
The decree in question contains this recital: "the plaintiff and the defendant Bradshaw S. Tohnan severally waiving their rights to appeal therefrom.” That recital brings that decree within the provision of R. L. c. 159, §34. A party to such a decree has caused an entry of his waiver of an appeal to be made on the docket within the provisions of that act. From such a decree there is no appeal. Winchester v. Winchester, 121 Mass. 127. See also in this connection Washington National Bank v. Williams, 188 Mass. 103.
It follows that the attachment had expired when execution was taken out more than thirty days after the date of the decree. Pub. Sts. c. 161, §53. R. L. c. 167, § 56.
We find nothing in the cases relied on by the petitioner requiring special notice.

Exceptions overruled.